MEMORANDUM ***
Peter T. Harrell appeals pro se the district court’s judgment after a bench trial in favor of defendants in his action brought pursuant 42 U.S.C. § 1983 with pendent state law claims. We have jurisdiction pursuant to 28 U.S.C. § 1291.
Because Harrell did not provide a transcript of the trial, this court cannot properly review this case on appeal. We therefore dismiss the appeal. See Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.